DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 9-10, filed August 12, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claims 1, 8, and 15, and in particular, do not teach a shuffler that shuffles sparse activation data to homogenize the sparse activation data with respect to the sparse activation data prior to shuffling; the first group of weight values and the second group of weight values being arranged in the register in a manner corresponding to shuffling of the sparse activation data.
The closest prior art (Yan US 20180218518A1) teaches each single bit value for the weights controls whether the associated multi-bit weight value is stored into the weight registers 260.  When the multi-bit weight value is zero, the single bit signal disables the clock signal so that the location where the associated weight would be stored is not clock to sample and store the associated weight.   When the single bit signal indicates the associated weight is zero, the weight is discarded and is not stored into the weight registers 260 [0039].  Zero gating control unit 270 prevents the weight registers 260 from updating the weight values when the weight equals zero [0042].  Multiplier that accepts a set of weights and a set of input activations, where the multiplier is configured to generate a product from one input activation in the set of input activations and one weight in the set of weights [0031].  However, Yan does not teach a shuffler that shuffles sparse activation data to homogenize the sparse activation data with respect to the sparse activation data prior to shuffling; the first group of weight values and the second group of weight values being arranged in the register in a manner corresponding to shuffling of the sparse activation data, each weight value in the first group of weight values corresponding to a weight value in the second group of weight values.  
Another prior art (Aliabadi US 20180096226A1) teaches number of weight values in a runnel can be the same as the number of weight values in a processor register.  For a 128-bit register, a runnel can contain eight half-precision floating point weight values.  Runnels can be filled iteratively by traversing along the width dimension of the kernel stack, followed by the height dimension of the kernel stack, followed by the width dimension of the individual kernel, and followed by the height dimension of the individual kernel.  Rhe traversal continues until the runnel is completely filled with weight values of kernels of the kernel stack [0031].  If kernel stack runnels straddle multiple rows of the weight values of the kernel stack, a register can contain values of two or more pixel values.  A pixel value may be loaded and duplicated to two or more registers.  This may be necessary because all the weight values in each row of each kernel must be multiplied by pixel values in a channel of the input activation maps [0211].  Kernel can be a two-dimensional array of weight values.  The multiplication of values of the input activation map and the kernel [0050].  However, Aliabadi does not teach a shuffler that shuffles sparse activation data to homogenize the sparse activation data with respect to the sparse activation data prior to shuffling; the first group of weight values and the second group of weight values being arranged in the register in a manner corresponding to shuffling of the sparse activation data.
Another prior art (Koren US 20190042911A1) teaches randomly shuffle activation-wise [0055].  The end result is a design in which the connectivity between layers is significantly sparse than the connectivity between layers of a traditional CNN [0085].  However, Koren does not teach shuffling sparse activation data to homogenize the sparse activation data with respect to the sparse activation data prior to shuffling; the first group of weight values and the second group of weight values being arranged in the register in a manner corresponding to shuffling of the spare activation data.
Another prior art (Herath US 20190158338A1) teaches multiplying the input sequence with a spreading matrix to generate the non-zero components and generating the final sequence by incorporating the sparsity pattern on top of the generated symbols [0149].  However, Herath does not teach a shuffler that shuffles sparse activation data to homogenize the sparse activation data with respect to the sparse activation data prior to shuffling; the first group of weight values and the second group of weight values being arranged in the register in a manner corresponding to shuffling of the spare activation data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Yan (US 20180218518A1) teaches data compaction and zero gating for a sparse convolutional neural network [0001].
2.	Aliabadi (US 20180096226A1) teaches if kernel stack runnels straddle multiple rows of the weight values of the kernel stack, a register can contain values of two or more pixel values [0211].
3.	Koren (US 20190042911A1) teaches randomly shuffle activation-wise [0055].  
4.	Herath (US 20190158338A1) teaches multiplying the input sequence with a spreading matrix to generate the non-zero components and generating the final sequence by incorporating the sparsity pattern on top of the generated symbols [0149].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611